Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In the response dated 08/19/2021, the applicant amended claims 7 and 13, cancelled claims 11 and 16, and argued against the rejections in the RCE Non-Final rejection dated 03/22/2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (U.S Pub 2005/0183574) (“Burnett”) in view of Curle (U.S Pub 2009/0220324).
	Regarding Claim 7, Burnett discloses a method for conveying drill cuttings in an onshore drilling rig (Abstract; Page 10, paragraphs [0104] and [0105]; paragraph [0115]), comprising the steps of:

conveying the drill cuttings from the onshore drilling rig to the mobile pneumatic conveying unit (Page 2, paragraph [0017], lines 1-9; Page 3, paragraph [0025] [Wingdings font/0xE0] Burnett discloses this limitation by providing a conveyor that receives drill cuttings);
pneumatically conveying the drill cuttings from the mobile pneumatic conveying unit positioned in the onshore drilling rig to at least one receiver (paragraph [0017]; paragraph [0021], lines 1-14; Page 3, paragraph [0025]; [0035] [Wingdings font/0xE0] Burnett discloses this limitation by providing a discharge area/unit); and
conveying drill cuttings to the at least one receiver to at least one dumpster (Page 1, paragraph [0014]; paragraph [0017]; paragraph [0021], lines 1-14; Page 3, paragraph [0025]; [0035]),
wherein the mobile pneumatic conveying unit comprises:
at least one pressure vessel that is mounted (Page 2, paragraph [0017]; [0025]).

Burnett, however, fails to expressly disclose a pneumatic conveying unit comprising at least one compressor that is mounted and configured for pressurization of the at least one pressure vessel.
Curle teaches the methods of providing at least one compressor that is mounted and configured for pressurization of the at least one pressure vessel (Abstract; Page 1, paragraphs [0005]-[0012]; [0018]; Page 2, paragraph [0023] [Wingdings font/0xE0] Curle teaches this limitation by providing a compressor which may supply pressurized air) for the purpose of pressurizing the vessel in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Burnett to include at least one compressor that is mounted, as taught by Curle, for the purpose of pressurizing the pressure vessel.  Doing so would help move the drill cuttings along the conveyor for processing.

Regarding Claim 8, Burnett discloses the method according to claim 7, further comprising the step of processing the drill cuttings using at least one solid control device before these cuttings reach the mobile pneumatic conveying unit (Page 4, paragraphs [0034] and [0036] [Wingdings font/0xE0] Burnett discloses this limitation by providing a cuttings processor and separator).

	Regarding Claim 9, Burnett discloses the method according to claim 7, further comprising the step of storing the drill cuttings in at least one tank before these cuttings reach the mobile pneumatic conveying unit (Page 3, paragraphs [0027] and [0031] [Wingdings font/0xE0] Burnett discloses this limitation by providing a storage tank for the drill cuttings).

	Regarding Claim 10, Burnett discloses the method according to claim 7, wherein the at least one dumpster is part of a different mobile platform (Page 3, paragraph [0032]; paragraph [0076]), the method further comprising the step of transporting the dumpster to a drill cuttings discharge area (paragraph [0017]; paragraph [0021], lines 1-14; Page 3, paragraph [0025]; [0035] [Wingdings font/0xE0] Burnett discloses this limitation by providing a discharge area/unit).


the at least one receiver (paragraph [0014]), at least one pipe, and at least one outlet (Page 2, paragraphs [0017] and [0021]; Page 9, paragraph [0095]), and
wherein the receiver is configured to direct the received drill cuttings to the at least one outlet via the at least one pipe (paragraphs [0017] and [0021].

Regarding Claim 13, Burnett discloses a system for conveying drill cuttings in an onshore drilling rigs (Abstract; Page 10, paragraphs [0104] and [0105]; paragraph [0115]), comprising:
a mobile pneumatic conveying unit positioned in the onshore drilling rig to receive drill cuttings from the drilling rig (Page 2, paragraph [0017], lines 1-9; Page 3, paragraphs [0025] and [0032]; [0076]; Page 10, paragraphs [0104] and [0105] [Wingdings font/0xE0] Burnett discloses this limitation by providing a conveyor that receives drill cuttings);
at least one receiver to receive drill cuttings from the mobile pneumatic conveying unit positioned in the onshore drilling rig (paragraph [0017]; paragraph [0021], lines 1-14; Page 3, paragraph [0025]; [0035] [Wingdings font/0xE0] Burnett discloses this limitation by providing a discharge area/unit); and
at least one dumpster to receive the drill cuttings from the at least one receiver (paragraph [0017]; paragraph [0021], lines 1-14; Page 3, paragraph [0025]; [0035] [Wingdings font/0xE0] Burnett discloses this limitation by providing a discharge area/unit),
wherein the mobile pneumatic conveying unit comprises:
at least one pressure vessel that is mounted (Page 2, paragraph [0017]; [0025]).

Burnett, however, fails to expressly disclose a pneumatic conveying unit comprising at least one compressor that is mounted and configured for pressurization of the at least one pressure vessel.
Curle teaches the methods of providing at least one compressor that is mounted and configured for pressurization of the at least one pressure vessel (Abstract; Page 1, paragraphs [0005]-[0012]; [0018]; Page 2, paragraph [0023] [Wingdings font/0xE0] Curle teaches this limitation by providing a compressor which may supply pressurized air) for the purpose of pressurizing the vessel in order to move the drill cuttings along the conveyor for processing (Abstract; paragraph [0005]; [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Burnett to include at least one compressor that is mounted, as taught by Curle, for the purpose of pressurizing the pressure vessel.  Doing so would help move the drill cuttings along the conveyor for processing.

	Regarding Claim 14, Burnett discloses the system according to claim 13, further comprising at least one solid control device to receive drill cuttings before these cuttings are conveyed to the mobile pneumatic conveying unit (Page 4, paragraphs [0034] and [0036] [Wingdings font/0xE0] Burnett discloses this limitation by providing a cuttings processor and separator).

	Regarding Claim 15, Burnett discloses the system according to claim 13, wherein the at least one dumpster is part of a different mobile platform (Page 3, paragraph [0032]; paragraph [0076]).

	Regarding Claim 17, Burnett discloses the system according to claim 16, wherein the at least one receiver is part of a mobile discharge unit (Page 2, paragraph [0017]; Page 3, paragraph [0032]; paragraph [0076]), said mobile discharge unit comprising:
the at least one receiver (paragraph [0014]), at least one pipe, and at least one outlet (Page 2, paragraphs [0017] and [0021]; Page 9, paragraph [0095]), and
wherein the receiver is configured to direct the received drill cuttings to the at least one outlet via the at least one pipe (paragraphs [0017] and [0021]).


Response to Arguments
Applicant’s arguments filed 08/19/2021 have been fully considered but are not persuasive.
The applicant argues wherein the combination of references Burnett and Curle fail to disclose and/or teach “a mobile pneumatic conveying unit positioned in the onshore drilling rig to receive the drill cuttings from the drilling rig, wherein the mobile platform comprises at least one pressure vessel and at least one compressor that are mounted.”
The examiner respectfully disagrees.
Upon further consideration of the prior art references, the examiner continues to illustrate wherein reference Burnett discloses methods for conveying drill cuttings in a drilling rig (Abstract; paragraph [0115]) by positioning a mobile pneumatic conveying unit in the drilling rig (Page 3, paragraph [0032]; paragraph [0076]) and conveying the drill cuttings from the drilling rig to the mobile pneumatic conveying unit (Page 2, paragraph [0017], lines 1-9; Page 3, paragraph [0025] [Wingdings font/0xE0] Burnett discloses this limitation by providing a conveyor that receives drill onshore drilling rig (Abstract; Page 10, paragraphs [0104] and [0105]; paragraph [0115]), and positioning a mobile pneumatic conveying unit in the onshore drilling rig (Page 3, paragraph [0032]; paragraph [0076]; Page 10, paragraphs [0104] and [0105]), as instantly claimed by the applicant.
The examiner also acknowledges wherein reference Burnett fails to expressly disclose a pneumatic conveying unit comprising at least one compressor that is mounted and configured for pressurization of the at least one pressure vessel.
The examiner relies on secondary reference Curle to teach the methods of providing at least one compressor is mounted and configured for pressurization of the at least one pressure vessel (Abstract; Page 1, paragraphs [0005]-[0012]; [0018]; Page 2, paragraph [0023] [Wingdings font/0xE0] Curle teaches this limitation by providing a compressor which may supply pressurized air) for the purpose of pressurizing the vessel in order to move the drill cuttings along the conveyor for processing (Abstract; paragraph [0005]; [0018]).
to include at least one compressor that is mounted, as taught by Curle, for the purpose of pressurizing the pressure vessel.  Doing so would help move the drill cuttings along the conveyor for processing.
As a result, in light of all the arguments presented above, the rejection stands as previously set forth.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Burnett et al (U.S Pub 2006/0102390) – discloses systems and methods for conveying drilling cuttings material from a vessel.  The conveyance system further comprises a discharge line for receiving the material from the vessel and also a pressure sensor apparatus for sensing pressure in the discharge line.
Butler et al (U.S Pub 2007/0221410) – discloses processes for recovering carbon materials from a mixture.  The mixture includes drilling fluids, drilling solids and carbon.  The process includes a separation device and a recycling stream that is sent to the mud system.
Seaton et al (U.S Pub 2007/0175667) – discloses methods for processing drilling cuttings in an oil recovery operation.  The recovery operation comprises a collection vessel #10, vessel transferred to separation site, the fluids are removed from the cuttings, the cuttings vessel is emptied and the cuttings are sent for recycle or disposal.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        



/ZAKIYA W BATES/Primary Examiner, Art Unit 3674